                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                     CR-90-17-GF-BMM
                   Plaintiff,
      vs.

ELWOOD GENE HALL,                                           ORDER

                   Defendant.


     United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on February 20, 2020. (Doc. 147.) When a party

makes no objections, the Court need not review de novo the proposed Findings and

Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will

review Judge Johnston’s Findings and Recommendations, however, for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on February 19, 2020. (Doc.

143.) The United States accused Hall of violating his conditions of supervised

release 1) by failing to reside at a place approved by his probation officer; 2) by

using methamphetamine; and 3) knowingly residing in a home with children under

the age of 18. (Doc. 140 at 3.)
      At the revocation hearing, Hall admitted that he had violated the conditions

of his supervised release 1) by failing to reside at a place approved by his

probation officer; 2) by using methamphetamine; and 3) by knowingly residing in

a home with children under the age of 18. (143.) Judge Johnston found that Hall’s

violations warrant revocation, and recommended that Hall be incarcerated for 18

months, with 12 months of supervised release to follow. Hall should serve his term

of custody at FCI Petersburg in Virginia, or at FCI Yazoo City in Mississippi, if

possible. The supervised release conditions imposed previously should be

continued. The District Court should consider terminating Hall’s supervised

release if Hall successfully completes his sex offender treatment program while in

custody. (Doc. 147 at 4.)

      The violations prove serious and warrant revocation of Hall’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 147) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Elwood Gene Hall be

incarcerated for a term of 18 months, with 12 months of supervised release to

follow. Hall should serve his term of custody at FCI Petersburg in Virginia, or at
FCI Yazoo City in Mississippi, if possible. The supervised release conditions

imposed previously should be continued. The District Court will consider

terminating Hall’s supervised release if Hall successfully completes his sex

offender treatment program while in custody

      DATED this 6th day of March, 2020.
